Appeal by the defendant from a judgment of the Supreme Court, Queens County (Friedmann, J.), rendered October 29, 1986, convicting him of assault in the first degree, assault in the second degree, and assault in the third degree, upon a jury verdict, and imposing sentence. By decision and order of this court, dated March 5, 1990, the matter was remitted to the Supreme Court, Queens County, to hear and report with regard to the status of the transcript of the cross-examination of one of the complainants, and the appeal was held in abeyance (People v Rochford, 159 AD2d 527). The transcript of the cross-examination has now been forwarded to this court.
*703Justice Bracken has been substituted for former Justice Rubin (see, 22 NYCRR 670.2 [c]).
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, a review of the transcript of the cross-examination of one of the complainants indicates that the defendant’s trial counsel was permitted to fully question this witness.
In addition, the defendant’s challenges to the prosecutor’s summation remarks are either without merit, or unpreserved for appellate review and do not warrant review in the exercise of our interest of justice jurisdiction. Bracken, J. P., Sullivan, Lawrence and Balletta, JJ., concur.